DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.

This action is responsive to communications:  The application filed 5/5/2014 as well as the most recent amendment and remarks filed 8/12/2021. The instant application is a reissue application of US Pat 8,179,812, issued 5/15/2012 from US Pat App Ser No 12/236,001, filed 9/23/2008 dependent on provisional Application Ser No 60/976,893, filed 10/2/2007. 

Claims 1-25 were initially pending in the application.  By way of a preliminary amendment, claims 26-35 were added.  In the Amendment of 8/5/2015, claim 27 was canceled. In the Amendment of 3/8/2016, claim 32 was canceled. In the amendment of 10/8/2019, claims 61-72 were added. By way of further amendments, claims 1-4, 6, 7,  11-14, 16, 17, 21, 22, 24-26, 30, 31, 35-42, 44, 45, 47-53, 55, 56, and 58-74 are 

This action is Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,179,812 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Priority

The instant Patent includes a claim for domestic priority under 35 U.S.C. 119 (e) to Provisional Application 60/976,893, filed 10/2/2007. However, it is noted that patent claims 1-4, 6, 7,  11-14, 16, 17, 21, 22, 24-26, 30, 31, 35-45, 47-53, 55, 56, and 58-74 include limitations not supported by the Provisional application.
Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisonal application to be afforded the priority date of the provisional application, “the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. § 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.”

MPEP 201.11(I)(A). 
Amended independent claims 1, 4, 11, 14, and 21 as well as amended new independent claims 31, 36, 39, 47, 50, 58, 73, and 74 all require receiving a retransmit data packet from a sending unit. Claim 1 at ll. 16-18, claim 4 at ll. 21-23, claim 11 at ll. 6-7, claim 14 at ll. 7-8, claim 21 at ll. 5-6, claim 31 at ll. 2-3, claim 36 at ll. 12-15, claim 47 at ll. 4-5 and 15-17, claim 50 at ll. 4-5 and 19-21, claim 58 at ll. 3-4, claim 73 at l. 7, claim 74 at ll. 2-3. 
Amended issued independent claims 1, 4, 11, 14, and 21 as well as amended new independent claims 36, 39, 47, 50, and 58 all require that the retransmit data packet from a sending unit comprise a transmit SN and at least a segment of missing data packet payload associated with a missing packet identifier. Claim 1 at ll. 16-18, 
The provisional Application fails to disclose receiving at least one retransmit data packet from a sending unit, or the makeup of such a retransmit data packet such as the inclusion of a transmit SN associated with a missing data packet or a data portion. 
Further, the provisional Application does not disclose a storage, processor or transceiver/receiver/transmitter element (as to claims 11, 14, 21, 26, 31, 47, 50, 58, and 74) nor any means or step of generating the disclosed status packet (claims 1,4, 11, 14, 21, 31, 47, 50, 58, 73, and 74), or transmitting such to a sender, nor a means or step of extracting packet identifiers (claims 4, 14, 39, 50).
As such, claims 1-4, 6, 7,  11-14, 16, 17, 21, 22, 24-26, 30, 31, 35-45, 47-53, 55, 56, and 58-74 of the instant Patent in this Reissue Application will be considered to have a filing date of the instant Patent Application, namely 9/23/2008, and “intervening art” references will be allowed to be applied to such claims. See MPEP 201.11.



Reissue Oath/Declaration
The reissue oath/declaration (Reissue Application Declaration by the Inventor, PTO/AIA /05) filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414.01) because it fails to identify at least one error which is relied upon to support the reissue application.   
The given Error Statement (“Claims 11, 14 and 18 contain unnecessary limitations”) fails to indicate an error upon which a reissue is based as one which causes the patent to be “deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent.”  The declaration further fails to identify at least one broadened claim; it is noted that claim 18 is a dependent claim and thus removal of limitations therein is not broadening.  See MPEP 14.14 (II).  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
Applicant is required to submit a corrected Reissue Application Declaration by the Inventor  PTO/AIA /05. 

Claim Rejections - 35 USC § 251
Claims 1-4, 6, 7, 11-14, 16, 17, 21, 22, 24-26, 30, 31, 35-45, 47-53, 55, 56, and 58-74 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251.  See 37 CFR 1.175. 
	The reasons for the defect are noted above.

Claims 1-4, 6, 7, 11-14, 16, 17, 21, 22, 24-26, 30, 31, 35-45, 47-53, 55, 56, and 58-74 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
Step 1: MPEP 1412.02(II)(A)  In the instant case and by way of the recent amendment, Applicant seeks to broaden or present broadened independent claims 1, 4, 11, 14, 21, 26, 31, 36, 39, 47, and 50 which are broader than the original independent claims, at least by deleting/omitting the patent claim language requiring a control packet header comprise a next packet identifier for a next patent anticipated to be received. Further, Applicant seeks to add new claims 26, 73 and 74 (all independent) which are broader than the original independent claims, at least by deleting/omitting the patent claim language requiring reception of a retransmit packet (claim 26) including at least a segment of the missing packet data payload (claims 26, 31, 73, and 74), as well as the control packet comprising a header including a next packet identifier (claims 26, 73, and 74). Thus claims 1, 4, 11, 14, 21, 26, 31, 36, 39, 47, 50, 73, and 74 are broadened claims.
Step 2: MPEP 1412.02(II)(B)  The record of the prior 12/236,001 application prosecution indicates that in an Amendment filed 9/9/2011 in an attempt to overcome rejections over prior art references (Jr and Phan), Patent Owner argued in his Remarks that the prior art failed to properly teach or suggest a step of reception of a retransmit packet ( as to claim 26):
Conspicuous by its absence is any mention, teaching or suggestion by Jr to "transmittingat least one status control to said sending unit." Jr  fails to teach or suggest a feedback mechanism to request re-transmission from the sending unit. In contrast, Jr presents a method to ignore a failed data packet transmission and continue with the next good cell received as the first cell of a next data packet; so cells; are added to packet assembly queue 516 until a first cell is received. Clearly, one of ordinary skill in the art recognizes that the present claims address a method of recovering from a data transmission loss by requesting re-transmission of the missing (failed) packet via the use of a missing packet identifier. Jr teaches nothing of the sort.

…

Again, conspicuous by its absence is any mention, teaching or suggestion by Jr to "receiving at least one retransmit data packet from said sending unit." As such, Jr fails to teach or suggest retransmission of the missing or corrupted portions of the previous packet. Further, Jr fails to teach or suggest a feedback mechanism utilizing a retransmit data packet to request re-transmission from the sending unit. In contrast, Jr presents a method to ignore a failed data packet transmission and continue with the next good cell received as the first cell of a next data packet; so cells; are added to packet assembly queue 516 until a first cell is received. Clearly, one of ordinary skill in the art recognizes that the present claims address a method of recovering from a data transmission loss by requesting re-transmission of the missing(failed) packet via the use of a missing packet identifier. 

Remarks at 11-13 (emphasis in original). 
Note above the argument also specifically towards reception of a portion of the packet, as to claims 26, 31, 73, and 74.
The record further shows that in said same Argument Patent Owner asserted that the prior art failed to properly teach or suggest the control packet comprising a header, as well as the retransmit packet including at least a segment of the missing packet data payload:
"transmitting at least one status control packet to said sending unit, said control packet comprising a header including a next packet identifier" OR "receiving at least one retransmit data packet from said sending unit, said retransmit data packet comprising at least a segment of said data payload in said missing data packet associated with said missing packet identifier" as required by Claim 1. 

…

Therefore, the Examiner has failed to show that any combination of Jr and Phan teachesor suggests "configuring at least one status control packet for transmission to said sending unit, said control packet comprising a header" OR "at least one status payload portion including at least one missing packet identifier" OR "transmit packet identifier for said missing data packet" OR "retransmit data packet comprises at least a segment of said data payload" as required by Claim 11. 
…
Therefore, the Examiner has failed to show that any combination of Jr and Phan teachesor suggests "configuring at least a status control packet for transmission to said sending unit, said control packet comprising a header including a next packet identifier" OR "receiving ... at least one retransmit data packet from a sending unit ... said retransmit data packet comprises at least a segment of said data payload in said missing data packet associated with said missing packet identifier" as required by Claim 21.
 
Remarks at 13, 21, 30 (emphasis in original).
Lastly, said arguments specifically argued that the prior art applied to the claims did not teach a packet header comprising a next packet identifier for a next data packet anticipated to be received, as to the subject matter now removed from claims 1, 4, 11, 14, 21, 26, 31, 36, 39, 47, and 50. Note the portion cited above, stating that Jr. and Phan do not disclose or suggest “said control packet comprising a header including a next packet identifier”.
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture “can occur through arguments alone”. 142 F.3d at 1482,46 USPQ2d at 1649. It is noted that a patent owner transmitting a retransmit packet, requiring the control packet comprise a header, and the retransmit packet including at least a segment of the missing packet data payload relates to surrendered subject matter and some of the broadening of the reissue claims, as noted above, are in the area of such surrendered subject matter.  
Step 3: MPEP 1412.02(II)(C) It is noted that the surrendered subject matter has been entirely eliminated from new independent claim 26, and broadened in claims 1, 4, 11, 14, 21, 26, 31, 36, 39, 47, 50, 73 and 74. Further, new reissue claim 26 is not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture. MPEP 1412.02(III)(B)(1). As to claims 1, 4, 11, 14, 21, 31, 36, 39, 47, 50, 73 and 74, It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, Id. Here, the Examiner notes that the remaining broadened limitation, as to receiving a retransmit packet, as well as sending an SN as to a received packet, are well-known in the art as demonstrated by the rejection below.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is present in the instant reissue application. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Here, the Examiner applies the three-pronged analysis disclosed in MPEP 2181(I) as follows: 
A. The term “element” is considered a substitute for “means” as it is a generic placeholder or “nonce” term having no specific structural meaning for performing the claimed function. 
B. The generic placeholder term “element” is further modified by functional language, here “configured to”. 
C. The generic placeholder term “element” is not modified by sufficient structure for performing the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the structure is identified in the disclosure in col. 4 ll. 39-44, as a processing element which “…can be of any type suitable to the local technical environment, and can include one or more of general purpose computers, special purpose computers, microprocessors, digital signal processors (DSPs) and processors based on a multi-core processor architecture…” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

This application further includes one or more claim limitations that use the word “means” or “step” or a generic placeholder term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
 “storage element for receiving a plurality of transmit data packets…” in claims 11, 21, 47, and 58; 
“processing element … configured for recognizing a failure…” and “configuring at least one status control packet” in claims 11, 21, 31, 47 and 58; and
“transceiver element for transmitting…” in e.g. claim 74, and others.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 26, 30, 31, 35, 73 and 74 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by “Evolved Universal Terrestrial Radio Access (E-UTRA) Radio Link Control (RLC) protocol specification (Release 8)”, 3rd Generation Partnership Project (3GPP) TS 36.322 v2.0.0 (2007-11) (“TS 36.322”), of record, which references and incorporates “Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 8)”, 3rd Generation Partnership Project (3GPP) TS 36.300 v8.2.0 (2007-09) (“TS 36.300”), newly cited.


As to claim 26, TS 36.322 discloses:
A system comprising:
a transceiver configured to transmit a status protocol data unit, the status protocol data unit comprising:
TS 36.322 discloses a system including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the PDU may be a status PDU. Id. at Sec. 5.2.1 pp. 18-19, Sec. 6.1.2 p. 21 and at Sec. 6.2.1.6 p. 25. As the entities may transmit and receive data over a radio link, they inherently comprise a transceiver. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein as well as a transmitter and receiver. TS 36.300 at, inter alia, Sec. 5.1.2, 5.2.1, 5.2.2, and 5.2.7.3.	
a data/control flag specifying whether the status protocol data unit contains data or control information;
TS 36.322 discloses that the status PDU may include a D/C flag specifying if it contains data or control information. TS 36.322 at Sec. 6.2.2.9 p. 27.
a control field specifying a type of control protocol data unit; 
TS 36.322 discloses that the status PDU contains a control field specifying a type of control PDU. TS 36.322 at Sec. 6.2.2.13 p. 28.
an acknowledgement sequence number field indicative of a sequence number for a packet received by the system;
Id. at Sec. 6.2.1.6 and 6.2.2.14.
a first extension field indicating whether a negative acknowledgment is present;
TS 36.322 discloses that the status PDU contains an extension field indicating that further information is included, which may include a NACK. TS 36.322 at Sec. 6.2.2.15 p. 28.
a negative acknowledgment sequence number field identifying a packet not received;
TS 36.322 discloses that the status PDU may include a NACK identifying a packet not received by SN. TS 36.322 at Sec. 6.2.2.16.
a negative acknowledgment beginning setoff value; and a negative acknowledgment ending setoff value.
TS 36.322 discloses that the status PDU may further include, with the NACK, a beginning and ending offset value indicating a portion of data not received. TS 36.322 at Sec. 6.2.2.16 and 6.2.2.17 p 29.
Further as to claim 30, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”.


As to claim 31, TS 36.322 discloses
A system comprising:
a transceiver configured to receive retransmit data packets from a sending unit and to receive protocol data units, each protocol data unit associated with a sequence number;
TS 36.322 discloses a system including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the PDU may be a status PDU. Id. at Sec. 5.2.1 pp. 18-19, Sec. 6.1.2 p. 21 and at Sec. 6.2.1.6 p. 25. As the entities may transmit and receive data over a radio link, they inherently comprise a transceiver. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein as well as a transmitter and receiver. TS 36.300 at, inter alia, Sec. 5.1.2, 5.2.1, 5.2.2, and 5.2.7.3.	
The receiver may receive retransmit packets. Id. at Sec. 4.2.1.3.2 pp. 12-13. 
a processing element configured to recognize a failure to receive at least one other protocol data unit and to generate a status protocol data unit 
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3. The element performing such includes the logical programming shown in FIG 4.2.1.3.1-1 on p. 11, which would inherently be performed using a processing element. Note above how TS 36.300 discloses processing specifically.
comprising:
a one bit data/control flag specifying whether the status protocol data unit contains data or control information;

a three bit control field specifying a type of control protocol data unit; 
TS 36.322 discloses that the status PDU contains a 3-bit control field specifying a type of control PDU. TS 36.322 at Sec. 6.2.2.13 p. 28.
a ten bit acknowledgement sequence number field equal to a sequence number of a packet received by the system; and
The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a 10-bit packet identifier indicative of a packet received from the sending unit. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.14.
a one bit extension field having a value of 1 indicating a ten bit negative acknowledgement sequence number field follows;
TS 36.322 discloses that the status PDU contains a 1-bit extension field indicating that further information is included, which may include a NACK. TS 36.322 at Sec. 6.2.2.15 pp. 28-29. A value of 1 indicates a NACK field follows. Id. 
the ten bit negative acknowledgment sequence number field identifying a sequence number not received;
TS 36.322 discloses that the status PDU may include a 10-bit NACK identifying a packet not received by SN. TS 36.322 at Sec. 6.2.1.6, FIG 6.2.1.6-1, and Sec. 6.2.2.16 p. 29.
a second one bit extension field indicating whether an additional NACK field is present;
TS 36.322 discloses that the first extension field indicates that, outside of the NACK, another extension field E1 follows the NACK identifying whether a further 
a one bit additional extension field indicating a fifteen bit beginning setoff value field and a fifteen bit ending setoff value field follow;
TS 36.322 discloses another 1-bit additional extension field E2 indicating that two offset values follow, both of which are 15 bits in length. TS 36.322 at Sec. 6.2.2.17 p. 29 and TABLE 6.2.2.17-1.
the fifteen bit beginning setoff value field; and
the fifteen bit ending setoff value field, and
TS 36.322 discloses the two offset value fields in Sec. 6.2.2.16-6.2.2.17 p. 29.
the transceiver configured to transmit the status protocol data unit to the sending unit.
TS 36.322 discloses transmitting a PDU which may be a status PDU. Id. at Sec. 5.2.1 pp. 18-19, Sec. 6.1.2 p. 21 and at Sec. 6.2.1.6 p. 25.

Further as to claim 35, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”.



As to claim 73, TS 36.322 discloses
A digital communications method comprising: receiving an RLC PDU;
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1.
recognizing a failure to receive a re-segmented RLC PDU;
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3. TS 36.322 discloses that RLC data PDUs may be either segmented or re-segmented. Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10.
generating a status packet comprising a sequence number for the re-segmented RLC PDU, a beginning setoff value, and an ending setoff value; 
TS 36.322 discloses generating a status PDU, and that the status PDU may include a NACK identifying a packet not received by SN. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16. TS 36.322 discloses that the status PDU may further include, with the NACK, a beginning and ending offset value indicating a portion of data not received. TS 36.322 at Sec. 6.2.2.16 and 6.2.2.17 p 29.
transmitting said status packet;
receiving the re-segmented RLC PDU.
TS 36.322 discloses that the status PDU is for transmit. TS 36.322 at Sec. 4.2.1.3.1 and 5.2.3. TS 36.322 discloses a system including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. Id. at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. 
Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10.

As to claim 74, TS 36.322 discloses
A digital communications system comprising: a receiver configured to receive RLC PDUs, re-segmented RLC PDUs, retransmitted RLC PDUs, and retransmitted re-segmented RLC PDUs;
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. TS 36.322 discloses that RLC data PDUs may be either segmented or re-segmented, and may be transmitted or retransmitted. Id. at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10.
a processing element configured to recognize a failure to receive a re-segmented RLC PDU and to generate a status packet comprising a sequence number for the re-segmented RLC PDU, a beginning setoff value, and ending setoff value; 
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3. TS 36.322 discloses that RLC data PDUs may be either segmented or re-segmented. Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2.

a transceiver element for transmitting the status packet.
TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. As the entities may transmit and receive data over a radio link, they inherently comprise a transceiver. TS 36.300 discloses a transmitter and receiver. TS 36.300 at Sec. 5.2.1 and 5.2.7.3.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 7, 11-13, 16, 17, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  TS 36.322 v2.0.0 (2007-11), which references and incorporates TS 36.300 v8.2.0 (2007-09) (“TS 36.300”), in view of US Pat 8,050,247 to Kim et al. and US Pat 6,049,902 to Davis et al., both of record.

As to claim 1, TS 36.322 discloses:
A method for delivery of one or more data blocks in a digital communications system, the method comprising:
receiving a plurality of transmit data packets from a sending unit, each transmit data packet comprising a transmit sequence number (SN) specifying a sequence of transmission of transmit data packets;
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit;
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3.
transmitting at least one status control packet to said sending unit, said status control packet … including a packet identifier indicative of a data packet received from said sending unit and at least one status payload portion including at least one missing packet identifier, said missing packet identifier comprising a transmit packet identifier for said missing data packet;
	TS 36.322 discloses transmitting a status PDU to the sending unit. TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. TS 36.300 at Sec. 5.2.1 and 5.2.7.3.	 The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. Id. and at Sec. 6.2.2.15-6.2.2.16. 
said status payload portion includes a negative acknowledgement (NACK) field including said missing packet identifier, a beginning setoff value, and an ending setoff value; 
	TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. TS 36.322 further discloses additional 
and receiving at least one retransmit data packet from said sending unit, said retransmit data packet comprising a transmit SN and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.
	TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

	TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 discloses a NACK field, BSO field, and ESO field, but does not disclose that all three are in the same field.

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image1.png
    459
    851
    media_image1.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

Davis discloses an analogous art, namely a method for delivering digital data comprising a receiving transmitted packets from a sending unit. Davis at FIG 1, elements 14 and 12, and at col. 1 ll. 28-63, col. 3 ll. 24-48. Davis discloses that the received data packets comprising a sequence number which specifies a sequence of data packets, recognizing a failure to receive at least one packet from the sender, and  transmitting a control packet in response to the recognition. Id. at col. 1 ll. 38-52, col. 3 l. 50-col. 4 l. 29 Davis at. The status control packet comprises a missing packet identifier. Id. at col. 4 ll. 22-26. 
	Davis discloses a number of fields in his status packet, and notes that several fields may together be considered a field. Id. at col. 4 ll. 12-18 (“[f]ields 46 and 48 together comprise a control field 41.”)

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

	Further as to claim 2, Davis discloses a general telecommunications system while Kim discloses a wireless one. TS 36.322 is towards a wireless interface.

Further as to claim 3, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claim 6, Davis discloses a SN (46) identifying a transmission sequence in both the request and retransmit packets and further discloses a SN (231) doing same. Kim at col. 2 ll. 50-54 and col. 4 ll. 11-50.
Further as to claim 7, as noted above in the rejection of claim 1, TS 36.322 discloses setoff values. TS 36.322 further discloses setoff values in the AMD PDU (retransmit packet), which identifies a segment of data associated with the missing packet identifier. TS 36.322 at Sec. 6.2.1.5 pp. 23-25.

As to claim 11, TS 36.322 discloses:
A digital communications system for delivering one or more data blocks, the system comprising at least one transmit/receive unit (TRU), said TRU comprising:
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element (reads TRU). TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. 
a storage element for receiving a plurality of transmit data packets, each transmit data packet comprising a transmit sequence number (SN) specifying a sequence of transmission of transmit data packets, and at least one retransmit data packet from a sending unit; and
	TS 36.322 discloses a receiving unit comprises a receive buffer for receiving and storing transmit data packets. TS 36.322 at Sec. 4.2.1.3.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
a processing element communicatively coupled to said storage element, said processing element configured for:
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit, and 
configuring at least one status control packet for transmission to said sending unit, said status control packet comprising … a packet identifier which is indicative of a transmit SN for a data packet received from said sending unit 
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3. TS 36.322 discloses that RLC data PDUs may be either segmented or re-segmented. Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2.
TS 36.322 further discloses generating a status PDU for transmission to the sending unit. TS 36.322 at Sec. 5.2.1 and 5.2.7.3. The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. 
and at least one status payload portion including at least one negative acknowledgement (NACK) field including a missing packet identifier, said missing packet identifier comprising a transmit packet identifier for said missing data packet, said NACK field including a beginning setoff value and an ending setoff value, 
The status PDU may include a NACK identifying a packet not received by its SN. Id. at Sec. 6.2.1.6 and 6.2.2.16. TS 36.322 further discloses that the status PDU may include, with the NACK, a beginning and ending offset value indicating a portion of data not received. Id. at Sec. 6.2.2.16 and 6.2.2.17 p 29.
wherein said retransmit data packet comprises a transmit SN and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.

 at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10. TS 36.322 discloses receiving a retransmit data packet from the sending unit. Id. at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 discloses a NACK field, BSO field, and ESO field, but does not disclose that all three are in the same field.

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

Davis discloses an analogous art, namely a method for delivering digital data comprising a receiving transmitted packets from a sending unit. Davis at FIG 1, elements 14 and 12, and at col. 1 ll. 28-63, col. 3 ll. 24-48. Davis discloses that the received data packets comprising a sequence number which specifies a sequence of data packets, recognizing a failure to receive at least one packet from the sender, and  transmitting a control packet in response to the recognition. Id. at col. 1 ll. 38-52, col. 3 l. 50-col. 4 l. 29 Davis at. The status control packet comprises a missing packet identifier. Id. at col. 4 ll. 22-26. 
	Davis discloses a number of fields in his status packet, and notes that several fields may together be considered a field. Id. at col. 4 ll. 12-18 (“[f]ields 46 and 48 together comprise a control field 41.”)

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim and Davis for teachings in that regard. Lastly, this would have been a clear example of a simple substitution of one known KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 12, TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. As the entities may transmit and receive data over a radio link, they inherently comprise a transceiver. TS 36.300 discloses a transmitter and receiver. TS 36.300 at Sec. 5.2.1 and 5.2.7.3. TS 36.322 is towards a wireless interface. Davis discloses a general telecommunications system while Kim discloses a wireless one.

Further as to claim 13, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claim 16, Davis discloses a SN (46) identifying a transmission sequence in both the request and retransmit packets and further discloses a SN (231) doing same. Kim at col. 2 ll. 50-54 and col. 4 ll. 11-50.

Further as to claim 17, as noted above in the rejection of claim 1, TS 36.322 discloses setoff values. TS 36.322 further discloses setoff values in the AMD PDU (retransmit packet), which identifies a segment of data associated with the missing packet identifier. TS 36.322 at Sec. 6.2.1.5 pp. 23-25.

As to claim 21, TS 36.322 discloses:
A digital communications system for delivering one or more data blocks, the system comprising at least one receiving unit, said receiving unit comprising:
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element (reads TRU). TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. 
a storage element for receiving a plurality of transmit data packets, each transmit data packet comprising a transmit sequence number (SN) specifying a sequence of transmission of transmit data packets, and at least one retransmit data packet from a sending unit; and
	TS 36.322 discloses a receiving unit comprises a receive buffer for receiving and storing transmit data packets. TS 36.322 at Sec. 4.2.1.3.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
a processing element communicatively coupled to said storage element, said processing element configured for:
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit, and configuring at least a status control packet for transmission to said sending unit, said status control packet … including a packet identifier indicative of a transmit SN for a data packet received from said sending unit 
Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2.
TS 36.322 further discloses generating a status PDU for transmission to the sending unit. TS 36.322 at Sec. 5.2.1 and 5.2.7.3. The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. 
and at least one status payload portion including at least one missing packet identifier, said missing packet identifier comprising a transmit packet identifier for said missing data packet, said status payload portion includes at least one negative acknowledgement (NACK) field including a missing packet identifier, a beginning setoff value, and an ending setoff value,
The status PDU may include a NACK identifying a packet not received by its SN. Id. at Sec. 6.2.1.6 and 6.2.2.16. TS 36.322 further discloses that the status PDU may include, with the NACK, a beginning and ending offset value indicating a portion of data not received. Id. at Sec. 6.2.2.16 and 6.2.2.17 p 29.
wherein said retransmit data packet comprises a transmit SN and at least a segment of a data payload in said missing data packet associated with said missing packet identifier, and said status control packet has additional bits in at least one of said header portion and said status payload portion for increasing a total bit count for said status control packet to a whole number of bytes.
 at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10. TS 36.322 discloses receiving a retransmit data packet from the sending unit. Id. at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.
TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”.

TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 discloses a NACK field, BSO field, and ESO field, but does not disclose that all three are in the same field.

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

Davis discloses an analogous art, namely a method for delivering digital data comprising a receiving transmitted packets from a sending unit. Davis at FIG 1, elements 14 and 12, and at col. 1 ll. 28-63, col. 3 ll. 24-48. Davis discloses that the received data packets comprising a sequence number which specifies a sequence of data packets, recognizing a failure to receive at least one packet from the sender, and  transmitting a control packet in response to the recognition. Id. at col. 1 ll. 38-52, col. 3 l. 50-col. 4 l. 29 Davis at. The status control packet comprises a missing packet identifier. Id. at col. 4 ll. 22-26. 
	Davis discloses a number of fields in his status packet, and notes that several fields may together be considered a field. Id. at col. 4 ll. 12-18 (“[f]ields 46 and 48 together comprise a control field 41.”)

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 22, Davis discloses a general telecommunications system while Kim discloses a wireless one. TS 36.322 is towards a wireless interface.


Claims 36-38, 40-42, 44, 45, 47-49, 51-53, 56, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TS 36.322 v2.0.0 (2007-11), which references and incorporates TS 36.300 v8.2.0 (2007-09) (“TS 36.300”), in view of US Pat 8,050,247 to Kim et al.

As to claim 36, TS 36.322 discloses:
A method for delivery of one or more data blocks in a digital communications system, the method comprising:
receiving a plurality of transmit data packets from a sending unit;
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit:
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3.
transmitting at least one status control packet to said sending unit, said status control packet comprising … a packet identifier indicative of a data packet received from said sending unit 
	TS 36.322 discloses transmitting a status PDU to the sending unit. TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. TS 36.322 at Sec. 5.2.1 and 5.2.7.3.	 The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. 
and a status payload portion including at least one missing packet identifier comprising a transmit packet identifier for said missing data packet; 
The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. TS 36.322 at Sec. 6.2.2.15-6.2.2.16. TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. Id.
said status payload portion including a beginning setoff value and an ending setoff value; and

receiving at least one retransmit data packet from said sending unit, said retransmit data packet comprising said transmit packet identifier for said missing data packet and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.
	TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim for teachings in that regard. Lastly, this would have been a clear example of a simple substitution of one known element for another to obtain predictable results. MPEP 2143(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 37, Davis discloses a general telecommunications system while Kim discloses a wireless one. TS 36.322 is towards a wireless interface.

Further as to claim 38, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claim 40, TS 36.322 discloses a SN as noted above, which identifies a transmission sequence in both the request and retransmit packets and further discloses a SN doing same.

Further as to claim 41, TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN (reads retransmit SN), and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

Further as to claim 42, TS 36.322 discloses that the retransmit packet may include offsets identifying a location of the resent segment in the data packet. TS 36.322 at Sec. 6.2.1.5., 6.2.2.3, 6.2.2.5-6.2.2.8. 

Further as to claim 44, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claim 45, TS 36.322 discloses that the missing packet ID is in a NACK field. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16.

As to claim 47, TS 36.322 discloses:
A digital communications system for delivering one or more data blocks, the system comprising at least one transmit/receive unit (TRU), said TRU comprising:
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element (reads TRU). TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.

a storage element for receiving a plurality of transmit data packets and at least one retransmit data packet from a sending unit; and 
Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3. TS 36.322 discloses that RLC data PDUs may be transmitted or retransmitted. Id. at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10. TS 36.322 discloses receiving a retransmit data packet from the sending unit. Id. at Sec. 5.2.1.
a processing element communicatively coupled to said storage element, said processing element for configured for: 
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit, and 
configuring at least one status control packet for transmission to said sending unit, said status control packet comprising … a packet identifier indicative of a data packet received from said sending unit 
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3. TS 36.322 discloses that RLC data PDUs may be either segmented or re-segmented. Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2.
TS 36.322 further discloses generating a status PDU for transmission to the sending unit. TS 36.322 at Sec. 5.2.1 and 5.2.7.3. The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. 
and a status payload portion including a missing packet identifier, a beginning setoff value, an ending setoff value,
The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. TS 36.322 at Sec. 6.2.2.15-6.2.2.16. TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. Id. TS 36.322 further discloses additional portions including a beginning setoff value, and an ending setoff value associated with the NACK SN. Id. at Sec. 6.2.1.6 and 6.2.2.16-6.2.2.17. 

wherein said retransmit data packet comprises said missing packet identifier and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.
	TS 36.322 further discloses that a retransmit PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim for teachings in that regard. Lastly, this would have been a clear example of a simple substitution of one known element for another to obtain predictable results. MPEP 2143(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 48, Davis discloses a general telecommunications system while Kim discloses a wireless one. TS 36.322 is towards a wireless interface. As the entities may transmit and receive data over a radio link, they inherently comprise a inter alia, Sec. 5.1.2, 5.2.1, 5.2.2, and 5.2.7.3.	

Further as to claim 49, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claim 51, TS 36.322 discloses a SN as noted above, which identifies a transmission sequence in both the request and retransmit packets and further discloses a SN doing same.

Further as to claim 52, TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN (reads retransmit SN), and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

Further as to claim 53, TS 36.322 discloses that the retransmit packet may include offsets identifying a location of the resent segment in the data packet. TS 36.322 at Sec. 6.2.1.5., 6.2.2.3, 6.2.2.5-6.2.2.8. 

Further as to claim 56, TS 36.322 discloses that the missing packet ID is in a NACK field. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16.

As to claim 58, TS 36.322 discloses:
A digital communications system for delivering one or more data blocks, the system comprising at least one receiving unit, said receiving unit comprising:
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
a storage element for receiving a plurality of transmit data packets and at least one retransmit data packet from a sending unit; and 
TS 36.322 discloses a receiving unit comprises a receive buffer for receiving and storing transmit data packets. TS 36.322 at Sec. 4.2.1.3.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3. TS 36.322 discloses that RLC data PDUs may be transmitted or retransmitted. Id. at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10. TS Id. at Sec. 5.2.1.
a processing element communicatively coupled to said storage element, said processing element configured for: 
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit, and configuring at least a status control packet for transmission to said sending unit, said status control packet comprising … a packet identifier indicative of a data packet received from said sending unit, 
TS 36.322 discloses determining a failure of reception of an RLC PDU. TS 36.322 at Sec. 5.2.3. TS 36.322 discloses that RLC data PDUs may be either segmented or re-segmented. Id. at Sec. 4.2.1.3.2, 4.4, 6.1.1, and 6.2.2.10. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2.
TS 36.322 further discloses generating a status PDU for transmission to the sending unit. TS 36.322 at Sec. 5.2.1 and 5.2.7.3. The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. 
a status payload portion including a missing data packet identifier, a beginning setoff value and an ending setoff value, 
The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. TS 36.322 at Sec. 6.2.2.15-6.2.2.16. TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. Id. TS 36.322 Id. at Sec. 6.2.1.6 and 6.2.2.16-6.2.2.17. 
said status control packet including additional bits in at least one of said header portion and said status payload portion for increasing a total bit count for said status control packet to a whole number of bytes.
TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61.

TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim for teachings in that regard. Lastly, this would have been a clear example of a simple substitution of one known element for another to obtain predictable results. MPEP 2143(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 59, TS 36.322 discloses a SN as noted above, which identifies a transmission sequence in both the request and retransmit packets and further discloses a SN doing same.
Further as to claim 60, TS 36.322 discloses that the missing packet ID is in a NACK field. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16.

Claims 4, 14, 24, 25, and 61-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TS 36.322 v2.0.0 (2007-11), which incorporates and references TS 36.300 as well as “Evolved Universal Terrestrial Radio Access (E-UTRA) Radio Resource Control (RRC); Protocol specification”, 3GPP TS 36.331 v8.2.0 (2008-05) (“TS 36.331”), in view of Kim et al., Davis et al., and US Pat 7,957,389 to Hu et al., newly cited.

As to claim 4, TS 36.322 discloses:
A method for delivery of one or more data blocks in a digital communications system, the method comprising:
receiving a plurality of transmit data packets from a sending unit, each transmit data packet comprising a transmit sequence number (SN) specifying a sequence of transmission of transmit data packets:
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element. TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
extracting a transmit packet identifier associated with each of said plurality of transmit data packets; 
identifying a missing data identifier based on extracting; and 
… specifying said one of said transmit data packets associated with said missing packet identifier as said missing data packet;
TS 36.322 discloses a receiver determining the SN for received packets, which reads extracting, and identifying a missing packet SN. TS 36.322 at Sec. 5.1.3, “Receive Operations”. TS 36.322 discloses thus determining a failure of reception of an RLC PDU. Id. at Sec. 5.2.3. Lastly, TS 36.322 discloses, setting a timer, and at the end of the timer, forming the status PDU. Id. at Sec. 5.1.3 and 7.2. 
transmitting at least one status control packet to said sending unit, said status control packet … including a packet identifier indicative of a data packet received from said sending unit and at least one status payload portion including said missing packet identifier, said missing packet identifier comprising a transmit packet identifier for said missing data packet:
TS 36.322 discloses transmitting a status PDU to the sending unit. TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. TS 36.322 at Sec. 5.2.1 and 5.2.7.3.	 The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. Id. and at Sec. 6.2.2.15-6.2.2.16. 
said status payload portion includes a negative acknowledgement (NACK) field including said missing packet identifier, a beginning setoff value, and an ending setoff value; and
	TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. TS 36.322 further discloses additional portions including a beginning setoff value, and an ending setoff value associated with the NACK SN. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16-6.2.2.17. 
receiving at least one retransmit data packet from said sending unit, said retransmit data packet comprising a transmit SN and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.
TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

	TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 discloses a NACK field, BSO field, and ESO field, but does not disclose that all three are in the same field. Lastly, TS 36.322 does not disclose determining the packet is missing, and at the end of time period if it is still identified as missing, specifying such. 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image1.png
    459
    851
    media_image1.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

Davis discloses an analogous art, namely a method for delivering digital data comprising a receiving transmitted packets from a sending unit. Davis at FIG 1, elements 14 and 12, and at col. 1 ll. 28-63, col. 3 ll. 24-48. Davis discloses that the received data packets comprising a sequence number which specifies a sequence of data packets, recognizing a failure to receive at least one packet from the sender, and  transmitting a control packet in response to the recognition. Id. at col. 1 ll. 38-52, col. 3 l. 50-col. 4 l. 29 Davis at. The status control packet comprises a missing packet identifier. Id. at col. 4 ll. 22-26. 
	Davis discloses a number of fields in his status packet, and notes that several fields may together be considered a field. Id. at col. 4 ll. 12-18 (“[f]ields 46 and 48 together comprise a control field 41.”)

	Hu discloses an analogous art, namely sending and receiving RLC PDUs between a sending unit and a receiving unit, including means for producing and sending Id. at col. 5 ll. 40-47.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim and Davis for teachings in that regard. Further, while TS 36.322 discloses a timer for determining packet loss, the reference does not state that the timer starts upon an initial determination of packet loss, which would lead one of ordinary skill in the art to the Hu reference. Lastly, this would have been a clear example of a simple substitution of one known element for another to obtain predictable results. MPEP 2143(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 24, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 

Further as to claims 61-63, note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which in turn references and incorporates TS 36.331. TS 36.300 at Sec. 2. TS 36.331 discloses details of the T_reordering timer disclosed by the TS 36.322 reference, and states that the timer may be set to wait a number of different values, many of which fall between 10-35, 25-35, or 25-100ms. TS 36.331 at p. 100.

As to claim 14, TS 36.322 discloses:
A digital communications system for delivering one or more data blocks, the system comprising at least one transmit/receive unit (TRU), said TRU comprising:
a storage element for receiving a plurality of transmit data packets, each transmit data packet comprising a transmit sequence number (SN) specifying a sequence of transmission of transmit data packets, and at least one retransmit data packet from a sending unit; and
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element (reads TRU). TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
TS 36.322 discloses a receiving unit comprises a receive buffer for receiving and storing transmit data packets. TS 36.322 at Sec. 4.2.1.3.1TS 36.322 discloses that RLC Id. at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10. TS 36.322 discloses receiving a retransmit data packet from the sending unit. Id. at Sec. 5.2.1.
a processing element communicatively coupled to said storage element, said processing element configured for:
recognizing a failure to receive at least one other transmit data packet (missing data packet) from said sending unit, comprising: 
extracting said transmit packet identifier associated with each of said plurality of transmit data packets; 
identifying a missing data identifier based on extracting; and 
… specifying said one of said transmit data packets associated with said missing packet identifier as said missing data packet, and 
TS 36.322 discloses a receiver determining the SN for received packets, which reads extracting, and identifying a missing packet SN. TS 36.322 at Sec. 5.1.3, “Receive Operations”. TS 36.322 discloses thus determining a failure of reception of an RLC PDU. Id. at Sec. 5.2.3. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2. . Lastly, TS 36.322 discloses, setting a timer, and at the end of the timer, forming the status PDU. Id. at Sec. 5.1.3 and 7.2. 
configuring at least one status control packet for transmission to said sending unit, said status control packet comprising … a packet identifier which is indicative of a transmit SN for a data packet received from said sending unit and at least one status payload portion including at least one negative acknowledgement (NACK) field including a missing packet identifier, said missing packet identifier comprising a transmit packet identifier for said missing data packet, said NACK field including a beginning setoff value and an ending setoff value
TS 36.322 discloses transmitting a status PDU to the sending unit. TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. TS 36.322 at Sec. 5.2.1 and 5.2.7.3.	 The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. Id. and at Sec. 6.2.2.15-6.2.2.16. 
	TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. TS 36.322 further discloses additional portions including a beginning setoff value, and an ending setoff value associated with the NACK SN. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16-6.2.2.17. 
wherein said retransmit data packet comprises a transmit SN and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.
TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

	TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 discloses a NACK field, BSO field, and ESO field, but does not disclose that all three are in the same field. Lastly, TS 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

Davis discloses an analogous art, namely a method for delivering digital data comprising a receiving transmitted packets from a sending unit. Davis at FIG 1, elements 14 and 12, and at col. 1 ll. 28-63, col. 3 ll. 24-48. Davis discloses that the received data packets comprising a sequence number which specifies a sequence of data packets, recognizing a failure to receive at least one packet from the sender, and  transmitting a control packet in response to the recognition. Id. at col. 1 ll. 38-52, col. 3 l. Id. at col. 4 ll. 22-26. 
	Davis discloses a number of fields in his status packet, and notes that several fields may together be considered a field. Id. at col. 4 ll. 12-18 (“[f]ields 46 and 48 together comprise a control field 41.”)

	Hu discloses an analogous art, namely sending and receiving RLC PDUs between a sending unit and a receiving unit, including means for producing and sending a status packet from the receiver to the sender when it is determined that a packet was not received. Hu at col. 5 ll. 5-39. Hu states that, upon initially determining a packet may be missing by noting a lack of the packet’s in the receiving of multiple packets, a timer is set and, upon expiration of said timer, the deeming of the packet as missing is made complete. Id. at col. 5 ll. 40-47.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim and Davis for teachings in that regard. Further, while TS 36.322 discloses a timer for determining packet loss, the reference does not state that the timer starts upon an initial determination of packet loss, which would lead one of ordinary skill in the art to the Hu reference. Lastly, this would have KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 25, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claims 64-66, note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which in turn references and incorporates TS 36.331. TS 36.300 at Sec. 2. TS 36.331 discloses details of the T_reordering timer disclosed by the TS 36.322 reference, and states that the timer may be set to wait a number of different values, many of which fall between 10-35, 25-35, or 25-100ms. TS 36.331 at p. 100.


Claims 39, 50, 55, and 67-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TS 36.322 v2.0.0 (2007-11), which incorporates and references TS 36.300 as well as “Evolved Universal Terrestrial Radio Access (E-UTRA) Radio Resource Control (RRC); Protocol specification”, 3GPP TS 36.331 v8.8.0 (2009-12) (“TS 36.331”), in view of Kim et al. and US Pat 7,957,389 to Hu et al.

As to claim 39, TS 36.322 discloses:
A method for delivery of one or more data blocks in a digital communications system, the method comprising:
receiving a plurality of transmit data packets from a sending unit;
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element (reads TRU). TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
TS 36.322 discloses a receiving unit comprises a receive buffer for receiving and storing transmit data packets. TS 36.322 at Sec. 4.2.1.3.1TS 36.322 discloses that RLC data PDUs may be transmitted or retransmitted. Id. at Sec. 4.2.1.3.2, 4.4, 5.2.1, 6.1.1, and 6.2.2.10.
extracting said transmit packet identifier associated with each of said plurality of transmit data packets; 
identifying said missing data identifier based on extracting; and 
… specifying said one of said transmit data packets associated with said missing packet identifier as a missing data packet;
Id. at Sec. 5.2.3. Lastly, TS 36.322 discloses, setting a timer, and at the end of the timer, forming the status PDU. Id. at Sec. 5.1.3 and 7.2. 
transmitting at least one status control packet to said sending unit, said status control packet comprising a header including a packet identifier indicative of a data packet received from said sending unit 
TS 36.322 discloses transmitting a status PDU to the sending unit. TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. TS 36.322 at Sec. 5.2.1 and 5.2.7.3.	 The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, which is a packet identifier indicative of a packet received from the sending unit. Id. at Sec. 6.2.1.6 and 6.2.2.14. The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. Id. and at Sec. 6.2.2.15-6.2.2.16. 
and a status payload portion including at least one missing packet identifier comprising a transmit packet identifier for said missing data packet; said status payload portion including a beginning setoff value and an ending setoff value; and
	TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. TS 36.322 further discloses additional portions including a beginning setoff value, and an ending setoff value associated with the NACK SN. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16-6.2.2.17. 
receiving at least one retransmit data packet from said sending unit, said retransmit data packet comprising said transmit packet identifier for said missing data packet and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.
TS 36.322 discloses receiving a retransmit data packet from the sending unit. TS 36.322 at Sec. 5.2.1. TS 36.322 further discloses that a PDU sent from the sender comprises a transmit SN, and may include a segment of a data payload from the missing data packet. Id. at Sec. 6.2.1.5, 6.2.2.3, 6.2.2.5-6.2.2.8.

	TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 does not disclose determining the packet is missing, and at the end of time period if it is still identified as missing, specifying such. 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

	Hu discloses an analogous art, namely sending and receiving RLC PDUs between a sending unit and a receiving unit, including means for producing and sending a status packet from the receiver to the sender when it is determined that a packet was not received. Hu at col. 5 ll. 5-39. Hu states that, upon initially determining a packet may be missing by noting a lack of the packet’s in the receiving of multiple packets, a timer is set and, upon expiration of said timer, the deeming of the packet as missing is made complete. Id. at col. 5 ll. 40-47.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the packets used and would have looked to Kim for teachings in that regard. Further, while TS 36.322 discloses a timer for determining packet loss, the reference does not state that the timer starts upon an initial determination of packet loss, which would lead one of ordinary skill in the art to the Hu reference. Lastly, this would have been a clear example of a simple substitution of one known element for another to obtain predictable KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claims 67-69, note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which in turn references and incorporates TS 36.331. TS 36.300 at Sec. 2. TS 36.331 discloses details of the T_reordering timer disclosed by the TS 36.322 reference, and states that the timer may be set to wait a number of different values, many of which fall between 10-35, 25-35, or 25-100ms. TS 36.331 at p. 100.

As to claim 50, TS 36.322 discloses:
A digital communications system for delivering one or more data blocks, the system comprising at least one transmit/receive unit (TRU), said TRU comprising:
a storage element for receiving a plurality of transmit data packets and at least one retransmit data packet from a sending unit, 
TS 36.322 discloses a system and method including means to transmit PDUs from a transmitting element to a receiving element (reads TRU). TS 36.322 discloses that a UE or BS may do both. TS 36.322 at Sec. 4.2.1-4.2.1.1 pp. 7-9 and Sec. 4.2.1.3 p. 11. TS 36.322 discloses that the UE may receive RLC PDUs. Id. at Sec. 4.2.1. The PDUs all comprise a SN which specifies a sequence of transmission of transmit data packets. Id. at Sec. 6.2, 6.2.1.3-6.2.1.5, and 6.2.2.3.
TS 36.322 discloses a receiving unit comprises a receive buffer for receiving and storing transmit data packets. TS 36.322 at Sec. 4.2.1.3.1. TS 36.322 discloses that RLC data PDUs may be transmitted or retransmitted. Id. at Sec. 4.2.1.3.2, 4.4, 5.2.1, Id. at Sec. 5.2.1.
and a processing element communicatively coupled to said storage element, said processing element for configured for: extracting said transmit packet identifier associated with each of said plurality of transmit data packets; 
identifying a missing data identifier based on extracting; and 
… specifying said one of said transmit data packets associated with said missing packet identifier as a missing data packet; and
TS 36.322 discloses a receiver determining the SN for received packets, which reads extracting, and identifying a missing packet SN. TS 36.322 at Sec. 5.1.3, “Receive Operations”. TS 36.322 discloses thus determining a failure of reception of an RLC PDU. Id. at Sec. 5.2.3. This can occur at the UE or eNB, which comprises a processor. Note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which discloses apparatus details as to the UE and eNB, showing processing which occurs therein. TS 36.300 at, inter alia, Sec. 5.1.2 and 5.2.2. . Lastly, TS 36.322 discloses, setting a timer, and at the end of the timer, forming the status PDU. Id. at Sec. 5.1.3 and 7.2. 
configuring at least one status control packet for transmission to said sending unit, said status control packet comprising a header portion including a packet identifier indicative of a data packet received from said sending unit and a status payload portion including a missing packet identifier, a beginning setoff value, an ending setoff value,
TS 36.322 discloses transmitting a status PDU to the sending unit. TS 36.322 discloses a system including means to transmit PDUs including status PDUs from a transmitting element to a receiving element. TS 36.322 at Sec. 5.2.1 and 5.2.7.3.	 The status PDU is described in Sec. 6.2.1.6, and includes a header followed by an ACK_SN, Id. at Sec. 6.2.1.6 and 6.2.2.14. The status PDU further includes, in its payload portion, one or more missing packet identifiers comprising a transmit packet identifier for the missing data packet. Id. and at Sec. 6.2.2.15-6.2.2.16. 
	TS 36.322 further describes the payload portion of the status PDU as including a NACK field including the missing packet SN. TS 36.322 further discloses additional portions including a beginning setoff value, and an ending setoff value associated with the NACK SN. TS 36.322 at Sec. 6.2.1.6 and 6.2.2.16-6.2.2.17.
wherein said retransmit data packet comprises said missing packet identifier and at least a segment of a data payload in said missing data packet associated with said missing packet identifier.

	TS 36.322 fails to disclose that the ACK_SN is in the header of the packet, instead disclosing that it follows the header. TS 36.322 does not disclose determining the packet is missing, and at the end of time period if it is still identified as missing, specifying such. 

Kim discloses a system and method for communicating packets between a sending and receiving unit whereby the receiving unit may provide a status packet back to the sender identifying a missing packet. Kim at col. 8 l. 40-col. 9 l. 5. Kim further discloses that it was well-known in the art in such systems to provide a packet SN in a header, separated from a packet payload as shown in FIG 2, below:

    PNG
    media_image2.png
    459
    851
    media_image2.png
    Greyscale

Id. at col. 2 l. 14-col. 3 l. 2. Thus Kim also discloses that an original packet includes an identifying SN.

	Hu discloses an analogous art, namely sending and receiving RLC PDUs between a sending unit and a receiving unit, including means for producing and sending a status packet from the receiver to the sender when it is determined that a packet was not received. Hu at col. 5 ll. 5-39. Hu states that, upon initially determining a packet may be missing by noting a lack of the packet’s in the receiving of multiple packets, a timer is set and, upon expiration of said timer, the deeming of the packet as missing is made complete. Id. at col. 5 ll. 40-47.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify TS 36.322 in such a fashion.
	First, the construction of a packet is relatively arbitrary, and thus defining what part of the packet is the header and which is the payload is up to the system designer. Thus one of ordinary skill in the art, constructing a system from the disclosure of TS 36.322, would understand the need to be flexible in delineating the boundaries of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 55, TS 36.322 further discloses that the header and payload of the status control packet are set up such that the packet has a whole number of octets (bytes). TS 36.322 at Sec. 6.2.1.6 p. 25, noting “padding/reserve bits”. Note further that Kim states that the ARQ packet includes an additional framing header 235 intended for “[r]econfiguring the original packet delivered in an appropriate size from the upper layer" and "restor[ing] the framed packet to its original packet". Kim at col. 2 ll. 54-61. 

Further as to claims 70-72, note that TS 36.322 references and incorporates TS 36.300 (TS 36.322 at Sec. 2), which in turn references and incorporates TS 36.331. TS 36.300 at Sec. 2. TS 36.331 discloses details of the T_reordering timer disclosed by the TS 36.322 reference, and states that the timer may be set to wait a number of different values, many of which fall between 10-35, 25-35, or 25-100ms. TS 36.331 at p. 100.


Response to Arguments
Patent Owner provides arguments in his Response of 8/12/2021.
As to priority¸ the Examiner notes as above that while in the previous Action the claimed subject matter of “a next packet expected” was not supported by the parent provisional application, and thus the instant claims did not deserve the earlier filing date thereof, a number of other features of the claims were also identified as lacking such support. These features are identified above, and as such references such as the TS 36.322 reference (including incorporated references) are still available as prior art against the claims.
As to rejections under 35 USC 251, the Examiner notes first that in the previous Office action, claims 73 and 74 were rejected for impermissible recapture of surrendered subject matter. In the previous action, the claimed subject matter associated with surrender was the feature in the issued claims as to the retransmission of a portion of a data packet, which is still removed from these claims. Thus, this rejection is sustained.
As to rejections above under 35 USC 103, Patent Owner’s argument is primarily towards priority, asserting that the TS 36.322 reference is not prior art. As it is still considered prior art, Patent Owner’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Signed:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992